Citation Nr: 1126468	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a urinary tract disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007, March 2009, and August 2009 rating decisions by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence (faxed to the Board) with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  The Veteran has a chronic lumbar spine disability that is reasonably shown to be related to trauma in service.

2.  It is reasonably shown that the Veteran has a urinary tract disability that is related to trauma in service.

3.  The Veteran has a bilateral hearing loss disability that is reasonably shown to be related to his exposure to noise trauma in service. 


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. §  3.303, 3.304(d) (2010). 

2.  Service connection for a urinary tract disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2010).

3.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor its impact in these matters.

Evidence 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran alleges he has bilateral hearing loss disability due to exposure to noise trauma in service.  He alleges he sustained a lumbar spine disability from a helicopter crash in service and has a urinary tract disability as a residual of shrapnel wounds sustained in service.  The Veteran served in combat, and presumably was exposed to the type of noise trauma that is associated with combat service.  On pre-induction examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
/
5(10)
LEFT
5(20)
-5(5)
-5(5)
/
5(10)

[The figures in parentheses represent conversions of ASA to ISO (ANSI) units and are provided for data comparison purposes.]

Service treatment records (STRs) show that in June 1967 the Veteran was seen for a shrapnel wound to the right hip.  A December 1967 Medical Board report documents the Veteran's history of a right flank fragment wound in October 1967.  [Copies of the Veteran's two Purple Heart Medal awards are associated with the claims file].  There is no documentation of a helicopter crash.

On service separation examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
10(20)
10(20)
/
10(15)
LEFT
15(30)
15(25)
10(20)
/
15(20)

The Veteran did not report any complaints pertaining to his spine, urinary tract, or bilateral hearing.  On clinical evaluation, his spine and genitourinary system were normal.

In an April 1978 statement in support of (an unrelated) claim, the Veteran reported constant back pain.  He stated that he had applied to the Saginaw Police Department in 1969 and he informed them of his wounds in service.  He indicated that to be hired he had to waive department responsibility for service-related disability.  He stated that he was constantly bothered by back pain, but did not want to say anything for fear of losing his job.  On April 1978 VA examination, the Veteran reiterated his complaints of back pain.  An IVP noted, in part, a small metallic density just lateral to the body of L3 that appeared to be a shell fragment or bullet.

Private chiropractor records dated in April 2003 show treatment for lumbar spine pain.

In February 2007, the Veteran filed his claim of service connection for lumbar spine disability.  He reported that he experiences numbness and tingling in the lower extremities.  He reported private treatment by D. T., D.C.

In a February 2007 response, Dr. D. T. indicated, that while he remembered treating the Veteran in the early to mid 1980s, those records were no longer available.

On March 2007 VA examination, the Veteran reported that following his discharge from service he has done fairly well, lived a physically active lifestyle, and was involved in work which was physically demanding.  He indicated that approximately 10 years ago, he noted an onset of chronic low back pain and sought frequent chiropractor care over the past decade with temporary improvement.  He denied any t history of injury/trauma following discharge from service.  He also denied any voiding or bladder dysfunction.  Physical examination of the spine revealed that the Veteran's gait was smooth and coordinated (without assistive devices); toe and heel gait was intact; there was smooth curvature of the spine without erythema or swelling; there was mild tenderness with palpation of the paraspinous muscles of the lumbosacral spine; there was normal muscle tone/mass of the bilateral lower extremities; range of motion was essentially normal; there was no low back weakness, incoordination or abnormal range of motion with repetitive motions.  Review of the VA records revealed a December 2006 record which notes the Veteran's complaints that "back has been a problem for 30 years but seems to be getting worse. . . has a bullet in back from combat, rt. low back   difficulty sitting for more than 5 minutes   has never been to PT for back, but has been to chiropractor   would have surgery if it helped    no radiculopathy symptoms."  January 2007 CT of the lumbar spine shows extruded herniation of a vacuum disc at L5-S1 on the right side with superior migration.  March 2007 CT of the back shows disc herniation with vacuum phenomena, and upward migration of disc fragment.
The assessment, in part, was retained shell fragment to the right psoas muscle at the right lateral aspect of L3; and degenerative disc disease (DDD) of the lumbosacral spine.  The examiner opined in part:

"After carefully reviewing the C-file as above noted, as well as the subjective/objective data and the medical literature, it is less likely as not (less than 50/50 probability) that the Veteran's DDD of the lumbar spine with CT evidence of extruded herniation of a vacuum disc at L5-S1 on the right side with superior migration is caused by or due to the retained shrapnel fragment located to the right psoas muscle at the right lateral aspect of L3.  It is also less likely as not that his current lumbar spine condition has been permanently worsened/aggravated by his inservice injuries.  The Veteran did not develop chronic low back pain symptoms until approximately 10 years ago although he has had the retained shell fragment for the past 30+ years.  His current low back condition is more likely than not related to his occupational history and normal degenerative wear/tear associated with aging.  Additionally, the location of the retained shell fragment wound is in the psoas muscle at the lateral aspect L3.  Per CT report, his symptoms are due to an L5-S1 herniation which would not be due to or caused by the retained shrapnel in the psoas muscle lateral to L3.  Nor would this retained shrapnel exacerbate or worsen any L5-S1 disc condition.  In my opinion, the two are separate and distinct and there is no causal relationship."

In a May 2008 statement, the Veteran raised a claim of service connection for a urinary tract disability as a residual of a shrapnel wound.

On February 2009 VA examination, the Veteran reported that he experiences nausea and vomiting with intermittent episodes of pain that occurs throughout the week.  He reported urinary dribbling, wetness,  and incontinence that requires him to change his undergarments at least 4 times a week; he denied urinary frequency, hesitancy, stream interruptions, or dysuria.  He denied any current urinary tract infections.  Genitourinary physical examination revealed the prostate was smooth, flattened surface, slightly boggy, not enlarged; no anomalies.  The examiner opined:

"Veteran does have a history 1967 of Grade I hydronephrosis of the right kidney and compression of the right ureter 40 years ago.  However I was unable to locate any ongoing complaints or evidence of a right kidney or renal condition.  Based on lack of intercurrent documentation and available diagnostics it is this examiners opinion that claims of "urinary tract problems" is not due to or caused by this incident that occurred 40 years ago."

In support of the back claim, the Veteran submitted two notes from private physician M. S., M.D. which indicate, in part, that the Veteran's low back pain is related to his in-service shrapnel wounds.  A May 2008 note specifically shows that Dr. M. S. reviewed the VA CT scan and assessed low back pain, radicular symptoms may be related to the old injury if there is impingement on L3.

In April 2009, the Veteran submitted a claim of service connection for bilateral hearing loss claimed as due to noise exposure in service.  Included with his claim was an audiological evaluation from Micken Hearing.  The Veteran reported exposure to noise trauma in service.  He also reported that he has hunted all of his life and has worn hearing protection when firing pistols or when on the firing range.  Audiologist J. H. indicated that the Veteran's hearing test results revealed a mild to moderate sensory hearing loss at 250 through 2000 Hz dropping to a severe to profound hearing loss in the high frequencies bilaterally.  She stated that overall tests results show a mild to profound hearing loss bilaterally consistent with a history of noise exposure.  She indicated that based on the Veteran's history and in absence of his c-file, it is at least as likely as not that the bilateral hearing loss was connected to his time in the Army.

On May 2009 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
70
90
LEFT
35
40
50
85
95

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The examiner opined:

"Overall test results show a mild to profound hearing loss disability consistent with a history of noise exposure.  His c-file was reviewed.  Two hearing evaluations dated October 19, 1968 and July 14, 1966 were found.  Result from those evaluations revealed hearing within normal limits at 500-4000 bilaterally.  There was not a documented hearing evaluation at his discharge in 1974.  Based on his history and in the absence of a discharge hearing evaluation, it is at least as likely as not that the onset of his bilateral hearing loss is connected to his time in the Army."

On May 2009 VA outpatient record the examiner noted:

"Bladder/kidney/prostate:  Review of his old records regarding his ureter have shown that the history which I originally took from his was not accurate.  He was of the impression that his ureter was severed by a bullet.  In fact, the bullet lodged in the psoas muscle, and the resulting hematoma compressed the ureter; this required a stent to keep the ureter open.  The stent has never been removed.  He was very recently evaluated by CT IVP which did not show hydronephrosis or hydroureter.  He has been complaining of a suprapubic discomfort and gross hematuria.  Dr. [W.] evaluated him and felt that he had a tender prostate and started a month course of Septra.  Suprapubic discomfort persists, but there has been no more hematuria.  CT showed some thickening of bladder wall; cysto has not been performed.  

Low Back:  MRI of lumbar spine is scheduled.  He had been evaluated by neurosurgery two years ago; they had talked about ordering an MRI to evaluate an upward-migrating disc fragment, but neither MRI nor surgery was ever accomplished.  . . His back was originally injured in a Vietnam helicopter crash.  . . Plain films of his back showed severe narrowing of the L5-S1 interspace, and marginal spurring.  L5-S1 facet arthropathy was present.  Degenerative spurring was seen at L1-2, l2-3, and T12-L1 levels.  He understands that the metal shrapnel in his psoas is probably not related to any symptoms. . . . Low back pain, chronic - probably sequalae of initial injury in helicopter crash."

On June 2009 VA audiological addendum, J. H. audiologist opined:

"A request from the VA was issued to review [the Veteran's] c-file and test results again as he was actually discharged from the Army in 1968, not in 1974, which is what he reported.  Two hearing tests were done in the Army, one at entrance in 1966 and the other at his separation in 1968.  Both hearing tests showed normal hearing bilaterally so his bilateral hearing loss is not caused by or a result of noise exposure during his time in the Army."

VA treatment records from 2009 to March 2011 show ongoing treatment for low back pain; and urinary tract disorders to include frequency and abdominal discomfort. 

In a March 2010 letter, Dr. M. S. stated:

"I have treated [the Veteran] at Community Health Partners in Livingston, MT over the past few years.  He has been having increasingly frequent and severe right sided flank and abdominal pain.  I feel these symptoms are most likely caused by the injuries he sustained during his service in Vietnam.  These injuries include damage to the right ureter from metal fragments with subsequent stenting in 1967.  I base my opinion on review of his service records and medical records including X-rays and CT scans."

On April 2010 VA examination, the Veteran reported lower abdominal pain accompanied by nausea, vomiting one to two times per day; hematuria, urinary frequency; lethargy, weakness, and anorexia.  Genitourinary physical examination revealed no tenderness or masses palpable; prostate was smooth, slightly enlarged, median sulcus palpable no masses.  It was noted that the Veteran did not complain of tenderness during the examination; however he had been on cipro (antibiotic) recently and ten urinalyses were obtained from 2006 to 2010 for complaints of hematuria (which were noted to be negative).  Cystology done revealed urethera- no strictures, prostate-visually obstructive with trilobar enlargement, bladder-no lesions, both ureteral orifices normal and on trigone, PVR-27 cc, DRE- smooth tender prostate.  The impression was benign prostatic hypertrophy (BPH), prostatitis.  The examiner found that there was not any current diagnosable genitourinary condition affecting the Veteran's kidneys, right ureter, bladder, urethra, or prostate.  The examiner opined:

"The Veteran has 203 CPRS notes dating back to 12/15/06, the first mention of prostatitis is May 27, 2009, 41 years post discharge.  Considering lack of intercurrent events it is this examiner's opinion that recent onset of prostatitis is less likely than not due to any event during active duty."

Additionally, the examiner consulted with L. H., urology P.A. who stated:

"The Veteran has BPH and prostatitis, he does have gallstones and this is as least as likely the cause of his right flank and lower abdomen pain.  Referred pain from the diaphragm to the right flank.  From a urinary stand point prostatitis is being treated and is an acute condition, less likely than not due to, caused by, or aggravated by any event during active duty.  BPH is an age related disease, not due to, caused by, or related in any way to his injuries while he was in the military."

June 2010 private records from J. A. V., M.D., show treatment for low back pain.

On September 2010 VA spine examination, the Veteran described his low back pain with tingling and numbness.  He reported that the pain radiates to his lower extremities.  His associated symptoms were stiffness, lack of endurance, numbness, fatigue, spasms, and decreased motion.  He denied weakness, instability or giving way, locking, fatigability, paresthesias, saddle anesthesia, leg or foot weakness, bladder complaints, bowel complaints, erectile dysfunction, swelling heat, redness, poor balance or frequent falls, weight loss, fevers, malaise, dizziness.  The Veteran reported that he was able to perform his usual occupation without restrictions.  He stated that he was functionally independent in all activities of daily living.  Physical examination revealed that his gait was even; his posture was erect; his stance was normal; ambulatory balance steady without use of ambulatory aides or braces; he was able to change position, dress and undress, remove his shoes and put them back on, and climb onto and off of the exam table.  Pain was noted with range of motion studies.  The examiner noted, in part:

"In this examiner's opinion the Veteran's degenerative change at L5-S1 is less likely than not caused by or aggravated beyond normal progression by any back complaints, treatments while in military service.  [The] C-file is silent for back complaints/treatments."

On November 2010 VA spine examination, the Veteran continued to report moderate to severe back pain.  The examiner noted that the Veteran's lumbar disc disease wasn't caused by or a result of the shrapnel injury, as it was remote from the site of the degenerative disc.  The examiner found that since there was no objective evidence of an injury, complaints of back pain, or evaluation/treatment of back pain, the issue of relation to the helicopter accident could not be resolved without resorting to speculation.

On December 2010 VA ear disease claims file review, G. E. H., M.D. found that the Veteran's current hearing loss was less likely than not the result of noise exposure related to his military service.  Dr. G. E. H. indicated that there were multiple causes for hearing loss, to include, everyday exposure, aging, and genetics.

On December 2010 VA genitourinary file review, the examiner found, in part, that the Veteran's current urinary tract infections were not caused by or the result of events during military service.  The examiner found that urinary tract infections could occur with BPH, bladder instrumentation or idiopathically.  The examiner also noted that urinary tract infections were an acute problem and would not be present for forty years.

January 2011 treatment records from S. R. S., M.D. report surgery and subsequent treatment for chronic low back disability.

In an undated statement received in May 2011, D. S. reported that he witnessed the helicopter crash the Veteran was involved in while on active duty.  D. S. stated that he was actually involved in the rescue of the Veteran from the crashed helicopter.

Several statements by the Veteran associated with the claims file note his complaints of continuous low back pain, urinary tract discomfort, and difficulty hearing.

At the April 2011 videoconference hearing, the Veteran reiterated his contentions that his low back, urinary tract infections, and bilateral hearing loss were related to his military service.

Criteria and Analysis

Some of the Veteran's STRs are unavailable.  Hence, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar spine disability:

The Veteran's service records do not document a helicopter crash or treatment for or low back disability.  However, an undated statement from D. S. corroborates that the Veteran was involved in a helicopter crash in service, and the record reflects that he received two Purple Hearts (establishing conclusively that he served in combat).  Governing law (38 U.S.C.A. § 1154) provides for relaxed evidentiary standards for veterans who served in combat.  The Veteran's reports of his involvement in a helicopter crash during service are not inconsistent with the circumstances of his service.  Competent lay evidence also shows that the Veteran has continuously complained of back pain since his service discharge; specifically in the April 1978 statement (unrelated to the instant claim) which the Board finds no reason to question, the Veteran reported persistent back pain since 1969 (one year after service discharge); however he did not want to report it then as he was seeking Police Force employment.  Additionally on April 1978 VA examination the Veteran reported back pain; and a letter from D. T., D.C. recalls treating the Veteran for his back disability in the early to mid 1980s.  While there are several VA medical opinions in the record to the effect that the Veteran's current low back disability is unrelated to service; they primarily focus on a nexus to the retained shrapnel located near his spine (rather than to trauma from the helicopter crash, accounts of which the Board finds credible).  In May 2009, the VA examiner indicated that the Veteran's current low back disability was related to the helicopter crash.  The Board finds that this conclusion is consistent with the facts of the case and reasonably substantiates the Veteran's claim.  

Given that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, and as his claim is reasonably supported by the competent lay and medical evidence, the Board finds that service connection for his current low back disability is warranted.

Urinary tract disability:

The Veteran has a chronic recurring urinary tract disability, recurring urinary tract infections are documented.  For such disability to be recognized as service connected, there must be competent evidence that links it an injury or disease in service.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.

Service treatment notes document a shrapnel wound injury to the Veteran's right flank, causing retroperitoneal hematoma.  He has provided competent and credible reports of a continuity of symptomatology (pain, fullness, recurring bladder infections, etc.).  His testimony in this regard is competent (and the Board finds no reason to find it not credible).  Although the first postservice clinical evidence of such symptoms in the record is fairly recent (in 2009, the Veteran's private provider Dr. M. S. has indicated that the Veteran had such symptoms many years before and that he had treated the Veteran for these symptoms in the past.  The Board finds no reason to question the credibility of this account. 

The February 2009, April and December 2010 VA examiners did not find a nexus between the Veteran's bladder disability and trauma in service, but did not offer any clear explanation as to why that was so.  Hence the opinions do not weigh for or against the Veteran's claim for service connection.  

Again, the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154.  The competent and credible evidence in the matter of whether there is a nexus between the Veteran's current urinary tract disability and service consists mainly of the Veteran's reports of continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all reasonable doubt in the Veteran's favor, service connection for a urinary tract/bladder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral hearing loss:

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

As noted, the Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss. 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is diagnosed and was found on official (May 2009) VA audiometry.  The Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b), and the Board finds no reason to question his accounts of exposure to noise trauma in service (or the lay accounts supporting his claim). 

Given that a hearing loss (by VA standards) was not manifested in service and that sensorineural hearing loss disability (SNHL) was not manifested in the first postservice year, what is required for the Veteran to establish service connection for his hearing loss disability is that there must be competent evidence that such disability is causally related to his service/noise trauma therein.  

There is conflicting evidence regarding a nexus between the Veteran's hearing loss and his service.  Citing that the Veteran's hearing was normal at separation, the June 2009 and December 2010 VA examiners opined that the Veteran's hearing loss was unrelated to noise trauma in service.  However, the providers did not comment on the puretone thresholds shift (5 to 20 decibels in most frequencies) that occurred in the 23 months between the Veteran's entrance and separation audiometry or explain why normal hearing at separation precludes a nexus between current hearing loss and service.  Notably, the U.S. Court of Appeals for Veterans Claims has specifically held in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  Notwithstanding, the examiners are medical professionals competent to offer the opinions, and their opinions are somewhat probative evidence in this matter.  Notably, the April 2009 opinion of J. H., Au.D. (who offered the negative June 2009 opinion) related the Veteran's bilateral SNHL to noise trauma in service; in support, she referred to test result, indicating that the pattern of the Veteran's hearing loss was consistent with a history of noise trauma.  That opinion, likewise, is somewhat probative evidence in this matter.  However, none of the providers offers sufficient explanation of rationale to choose one opinion as more persuasive over the other.  Accordingly, the Board finds that the medical opinions leave the nexus matter in equipoise.  

Considering the further pertinent evidence, the Board notes that most of it relates to continuity of symptomatology of the hearing loss disability.  The Veteran stated that he experienced hearing loss at the time of a mortar explosion continuing to the present.  Service entrance and separation audiometry reflects a puretone threshold shift during service, and appears to somewhat corroborate the Veteran's accounts.  The lay accounts of postservice continuity of the Veteran's hearing difficulty complaints also serve to corroborate his allegations.  Laypersons are competent to provide evidence of symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d at 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hearing acuity impairment is readily lay observable.  The Board finds the lay statements of record to be competent, credible, and probative evidence in the matter of continuity of symptomatology of the Veteran's hearing loss.  The lay evidence establishes that the Veteran's difficulty hearing was observed in service and then again shortly after, with continuity of symptomatology demonstrated.  When the lay evidence is considered together with the conflicting medical opinions in the matter, the Board finds that the evidence reasonably supports the Veteran's claim.  Accordingly, service connection for bilateral hearing loss disability is warranted.   







ORDER

Service connection for a lumbar spine disability, a urinary tract disability, and bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


